United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., claiming as personal representative of H.C.,
Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pensacola, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Arlinda J. Clark, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1007
Issued: April 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 30, 2015 appellant, through counsel, filed a timely appeal from an October 15,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).1 As more
than 180 days has elapsed from the last merit decision dated September 29, 2009 to the filing of
this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.3

1

The employee died on February 23, 2013. Appellant is the employee’s widow.

2

5 U.S.C. § 8101 et seq.

3

Appellant filed a timely request for oral argument. After exercising its discretion, by order dated December 18,
2015, the Board denied her request as her arguments could be adequately addressed in a decision based on a review
of the case record. Order Denying Request for Oral Argument, Docket No. 15-1007 (issued December 18, 2015).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
The case has previously been before the Board. The facts relevant to the instant appeal
will be briefly summarized. In decisions dated September 30, 1992, September 1, 1994,
January 26, 1999, and June 1, 2001, the Board affirmed OWCP decisions finding that the
employee had no disability after June 30, 1999, causally related to his June 8, 1987 employment
injury.4 On July 10, 2002 OWCP reopened the case and found that the employee was entitled to
disability compensation retroactive to July 1, 1991. In a decision dated November 7, 2003, it
terminated the employee’s compensation effective that date as he refused an offer of suitable
employment. Appellant timely requested reconsideration. On December 18, 2006 OWCP
vacated its November 7, 2003 decision based on its finding that it failed to consider all of his
medical conditions prior to terminating his compensation benefits.
On April 30, 2009 the employing establishment offered the employee a position as a
modified mail handler. The work was sedentary and required lifting and carrying up to 25
pounds.
On April 30, 2009 Dr. Rodger K. Garrett, who specializes in pain management, advised
that, based on office visits and his review of surveillance video, the employee could resume fulltime work with restrictions of lifting no more than 25 pounds. He also signed the April 30, 2009
job offer. Subsequently, on May 12, 2009 Dr. Garrett indicated that he had reviewed
surveillance video showing the employee performing activities inconsistent with the history he
provided. He discharged him from care due to credibility issues.
On July 16, 2009 OWCP provided the employee with a copy of the surveillance video.
On July 28, 2009 the employee contacted OWCP and requested that it cease harassing him and
maintained that the video and photograph were “false.”
In decisions dated August 18 and September 29 2009, OWCP terminated the employee’s
compensation for refusing suitable work. It found that the opinion of Dr. Garrett constituted the
weight of the evidence and established that he could perform the position offered by the
employing establishment on April 30, 2009. In decisions dated July 26 and November 4 and 30,
2010, OWCP denied the employee’s requests for reconsideration.
By decision dated July 5, 2012, the Board affirmed the July 26, 2010 nonmerit decision
denying the employee’s request for reconsideration and November 4 and 30, 2010 nonmerit
decisions denying his requests for reconsideration as untimely and insufficient to establish clear
4

Docket No. 92-249 (issued September 30, 1992); Docket No. 93-2409 (issued September 1, 1994); Docket No.
97-2508 (issued January 26, 1999), and Docket No. 01-241 (issued June 1, 2011). OWCP accepted that on June 8,
1987 appellant, then a 31-year-old manual clerk, sustained an aggravation of right inguinal hernia surgery and
peripheral ilioinguinal and iliohypogastric nerve entrapment.

2

evidence of error.5 The Board noted that OWCP relied upon the opinion of the employee’s
attending physician, Dr. Garrett, in terminating his compensation for refusing suitable work. The
Board considered his argument on reconsideration that Dr. Garrett was not his attending
physician and that the surveillance video was not valid. The Board further considered the
employee’s contention that Dr. Garrett testified in civil court that he saw the employee moving a
piano bench on the surveillance video, but did not mention him moving a piano bench in his
medical report. The Board determined that “even if Dr. Garrett did not witness [the employee]
move a piano bench, this alone would not constitute clear evidence of error by OWCP….”6
Citing J.M.,7 the majority of the Board indicated that video evidence may be valuable for a
physician to provide an opinion regarding a claimant’s condition, but could also be misleading if
the identity of the individual in the video was in doubt or whether the activities were performed
while the individual was on medication. The Board thus noted that OWCP has the responsibility
to make a claimant aware that it is providing video footage to a physician and provide him with a
copy if requested. The Board determined, however, that in this case the employee failed to
challenge the validity of the video evidence at the time he was informed of its existence by
Dr. Garrett and also obtained a copy of the surveillance video from OWCP. The Board further
found that there was no question that the videotape depicted the employee and noted that
Dr. Garrett discharged him from his practice on May 12, 2009 because of credibility issues. The
Board concluded that the employee had not raised an argument or submitted evidence sufficient
to warrant reopening the case for further merit review and also had not shown clear evidence of
error.
In a decision dated July 11, 2013, the Board affirmed August 20 and December 11, 2012
and January 28, 2013 OWCP decisions denying the employee’s untimely reconsideration request
as it did not demonstrate clear evidence of error.8 The Board considered a statement by an
official with the state attorney’s office that a judge found the surveillance video of poor quality
and did not show him moving a piano bench but determined that this was not sufficient to show
clear evidence of error. The facts and the circumstances as set forth in the prior decisions are
incorporated herein by reference.
In a letter dated July 10, 2014, received by OWCP on October 7, 2014, appellant’s
counsel requested reconsideration. She contended that OWCP erred in terminating the
employee’s compensation by relying on evidence obtained in violation of 20 C.F.R. § 10.506.
Counsel argued that the employing establishment violated section 10.506 when it sent agents to
personally interview Dr. Garrett and obtain an opinion from him regarding the employee’s work
capacity based on an edited surveillance video and a photograph. She noted that the parties did
not discuss the preparation or accuracy of the photograph and video evidence and that the
5

Docket No. 11-627 (issued July 5, 2012) (Haynes, James A., dissenting).

6

In a dissenting opinion, a Board member opined that the employing establishment violated 20 C.F.R. § 10.506
in personally contacting an attending physician, that OWCP failed to notify the employee of its intended use of
surveillance video to obtain a medical opinion, that the interview with Dr. Garrett by the investigators negated the
probative value of his report, and that Dr. Garrett’s opinion was not detailed and rationalized.
7

58 ECAB 478 (2007).

8

Docket No. 13-745 (issued July 11, 2013).

3

employee did not know that the employing establishment had contacted his physician and thus
had no opportunity to make comments on the circumstances surrounding the videotape.
Dr. Garrett did not explain how the actions on the videotape showed that the employee could lift
up to 25 pounds or address whether the employee was on medication at the time of the actions on
the surveillance video. Counsel asserted that Dr. Garrett initialed a letter from the employing
establishment and included a notation that the employee could lift up to 25 pounds rather than
providing a detailed medical report. She submitted the April 30, 2009 job offer from the
employing establishment signed by Dr. Garrett.
By decision dated October 15, 2014, OWCP denied appellant’s request for
reconsideration as it was untimely and failed to establish clear evidence of error. It noted that 20
C.F.R. § 10.118(a) and (b) provides that the employing establishment could submit evidence
obtained through investigation to OWCP and may determine the circumstances of an injury and
disability if it appears that the employee may be working or otherwise performing activities
showing that he is not totally disabled.9
On appeal appellant’s counsel maintains that she advanced a legal argument not
previously considered by contending that OWCP relied upon evidence obtained in violation of
section 10.506 in terminating the employee’s compensation benefits. She argues that the
employing establishment personally contacted Dr. Garrett, showed him surveillance video and
solicited an opinion on whether the employee could perform a position. Counsel notes that
OWCP cited section 10.118(a) and (b) to find that the inspectors could contact and interview
Dr. Garrett, even though section 10.506 provides that the employer cannot contact a physician by
personal visit or telephone. She asserts that Dr. Garrett completed the work restriction
evaluation immediately after watching the videotape and without referencing any other evidence
upon which he based his determination that the employee could perform the offered position.
Counsel notes that in F.S.,10 the Board found that OWCP should reject evidence obtained
through a violation of the regulation at section 10.506 and that the employing establishment must
notify an employee if it is going to provide a physician with surveillance video and also provide
a copy of the video upon request. She relates that the employee learned of the surveillance video
during an appointment with Dr. Garrett and received a copy of the video footage on
July 16, 2009. Counsel asserts that the employee challenged the validity of the video evidence
on July 28, 2009, but OWCP had already determined that the job offer was suitable by that time.
She further maintains that Dr. Garrett did not provide any medical reasoning supporting why the
employee could perform the offered position.

9

OWCP’s regulations provides, “The employer may ascertain the events surrounding an injury and the extent of
disability where it appears that an employee who alleges total disability may be performing other work, or may be
engaging in activities which would indicate less than total disability.” 20 C.F.R. § 10.118(b). It also provides that
the employer must submit all relevant evidence to OWCP, including that acquired in an investigation. See 20 C.F.R.
§ 10.118(a).
10

Docket No. 11-863 (issued September 26, 2012).

4

LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.11 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.12 OWCP will consider an untimely application
only if the application demonstrates clear evidence of error on the part of OWCP in its most
recent merit decision. The application must establish, on its face, that such decision was
erroneous.13
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.14 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise, and explicit, and must manifest on its face that it committed an error.15
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP.16 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.17 As OWCP received appellant’s
request for reconsideration on October 7, 2014, more than one year after the last merit decision
of record dated September 29, 2009, it was untimely. Consequently, appellant must demonstrate
clear evidence of error by OWCP.18

11

5 U.S.C. § 8101 et seq.

12

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
13

20 C.F.R. § 10.607(b).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011).

15

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
16

20 C.F.R. § 10.607(a).

17

Robert F. Stone, supra note 15.

18

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

5

In support of the request for reconsideration, appellant’s counsel asserted that OWCP
erred in using evidence obtained by the employing establishment through direct contact with the
employee’s physician as the basis for its termination of his compensation benefits.19 She
maintained that agents with the employing establishment violated 20 C.F.R. § 10.506 by
personally visiting Dr. Garrett and showing him edited surveillance video and a photograph.
Counsel asserted that the employee was not aware that the employing establishment contacted
Dr. Garrett and thus was unable to explain the circumstances surrounding the events on the
surveillance video. She also noted that the parties did not consider the preparation and accuracy
of the videotape and photograph. In its July 5, 2012 decision, however, the Board reviewed the
argument raised by the dissent that OWCP erred in relying on evidence from a physician who
reviewed surveillance video obtained by the employing establishment through direct contact with
Dr. Garrett. It found, however, that the employee did not contest the accuracy of the video when
he learned of its existence during the May 12, 2009 appointment with Dr. Garrett and that he
subsequently received a copy of the video footage. Counsel also noted that Dr. Garrett
completed the work restriction evaluation immediately after viewing the surveillance video and
without providing supporting rationale. She indicated that he initialed a letter from the
employing establishment and included a notation that the employee could lift up to 25 pounds
rather than providing a detailed medical report. Counsel resubmitted the April 30, 2009 job offer
from the employing establishment signed by Dr. Garrett. The term “clear evidence of error” is
intended to represent a difficult standard. The submission of a detailed well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error.20 Counsel’s contentions
fail to demonstrate clear evidence of error in OWCP’s termination of the employee’s
compensation for refusing suitable work as it fails to manifest on its face that OWCP committed
an error.21
On appeal appellant’s counsel argues that she raised a new legal argument by contending
that OWCP erred in terminating the employee’s compensation based on evidence obtained by the
employing establishment through personal contact with the employee’s physician. Initially, the
Board notes that raising a new legal argument is one of the criteria for reopening a case for
further merit review after a timely request for reconsideration.22 As appellant’s reconsideration
request was untimely, the standard for reopening a case is whether she has submitted evidence or
argument that shows clear evidence of error in OWCP’s last merit decision.23
19

Section 10.506 of OWCP’s regulations provides, “To aid in returning an injured employee to suitable
employment, the employer may also contact the employee’s physician in writing concerning the work limitations
imposed by the effects of the injury and possible job assignments. (However, the employer shall not contact the
physician by telephone or through personal visits.) When such contact is made, the employer shall send a copy of
any such correspondence to OWCP and the employee, as well as a copy of the physician’s response when received.”
20

Joseph R. Santos, 57 ECAB 554 (2006).

21

See T.K., Docket No. 15-1570 (issued November 16, 2015).

22

See 20 C.F.R. §§ 10.606(b)(3), 10.607(a).

23

As noted, section 10.607(b) states that OWCP will consider an untimely application for reconsideration only if
it demonstrates clear evidence of error by OWCP in its most recent merit decision. 20 C.F.R. § 10.607(b).

6

Counsel cites to F.S.,24 arguing that OWCP must inform an employee if it is going to
provide a physician with surveillance video. She also argues that Dr. Garrett did not support his
findings with adequate medical reasoning. As discussed, however, the Board does not have
jurisdiction over the merits of the case. To establish clear evidence of error, it is not sufficient
merely to show that the evidence could be construed so as to produce a contrary conclusion.
Counsel’s contention does not raise a substantial question as to the correctness of OWCP’s
decision. Thus, it is insufficient to establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

24

Docket No. 11-0863 (issued September 26, 2012).

7

